Citation Nr: 0621583	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  05-02 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1966 to 
August 1969.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2004 rating 
decision of the Manchester, New Hampshire Regional Office 
(RO) of the Department of Veterans Affairs (VA).

In October 2004, the veteran presented testimony at a hearing 
before a Decision Review Officer (DRO) at the RO.  A 
transcript of the hearing has been made a part of the record.

The Board notes that prior to certification of this appeal to 
the Board, The American Legion withdrew its representation of 
the veteran.  The veteran has not secured new representation 
nor has he requested that another representative be appointed 
for him.


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
manifested by Level VI hearing loss in both ears.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-
connected bilateral hearing loss.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the notice required by the VCAA and the 
implementing regulation was provided in a letter mailed in 
July 2002, prior to the RO's initial adjudication of the 
claim.  Although this letter did not specifically inform the 
veteran that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should submit such evidence or provide 
the originating agency with the information and any 
authorization necessary for the originating agency to obtain 
the evidence on his behalf.  Therefore, the Board believes 
that he was on notice of the fact that he should submit any 
pertinent evidence in his possession.  In addition, although 
this letter did not inform the veteran of the criteria for 
evaluating hearing loss disability, he was informed of those 
criteria in the statement of the case. 

Furthermore, although the appellant has not been provided 
notice of the type of evidence necessary to establish an 
effective date for a higher rating for his bilateral hearing 
loss, the Board finds that as an increased rating is being 
denied, there is no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

The Board also notes that all pertinent evidence has been 
obtained in this case, and the veteran has been afforded 
appropriate VA examinations.  The veteran has not identified 
any additional evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  In sum, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992); 38 C.F.R. § 
4.85 (2005).

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes eleven auditory acuity levels from Level I for 
essentially normal acuity through XI for profound deafness.

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman Numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  When the 
pure tone threshold is 30 decibels or less at 1,000 hertz, 
and 70 decibels or more at 2,000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the higher Roman numeral.  Each ear will be 
evaluated separately.  See 38 C.F.R. § 4.86 (2005).

Analysis

The veteran contends that the symptomatology associated with 
his hearing loss is more severe than is contemplated by the 
currently assigned rating because his condition has had a 
negative effect on his entire life and made it impossible for 
him to find suitable employment.

Although the Board is sympathetic to the veteran's 
complaints, as previously stated, disability ratings for 
hearing loss are derived from a mechanical application of the 
rating schedule to the numeric designations resulting from 
audiometric testing.

The veteran was afforded VA examinations in September 2002 
and February 2004.  The February 2004 examination showed a 
greater degree of hearing impairment so the earlier 
examination will not be discussed herein.  

At the time of the February 2004 VA examination, the 
veteran's puretone thresholds in decibels (db) for the four 
frequencies used for VA evaluation were as follows:

Hertz (Hz):	1000	2000	3000	4000	|Average
Right (db):	10	80	85	80	|64
Left (db):	10	90	85	80	|66

Speech audiometry results for the February 2004 examination 
show speech recognition ability of 82 percent in the right 
ear and of 80 percent in the left ear.  
Applying these values to the rating criteria results in a 
numeric designation of level IV in both the right and left 
ears.  See 38 C.F.R. § 4.85, Table VI (2005).  The veteran 
does have an exceptional pattern of hearing impairment so 
Table VIA is also for consideration.  Under Table VIA, the 
results translate to level V hearing in both ears.  In 
accordance with 38 C.F.R. § 4.86, the level V designation for 
the right and left ears should be elevated to level VI.  
Application of the level of hearing impairment in each ear to 
Table VII at 38 C.F.R. § 4.85 produces a rating of 30 
percent.

Accordingly, the Board concludes that a disability rating in 
excess of 30 percent is not warranted in this case.

The Board has also considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for this disability and 
that the manifestations of the disability are those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.


ORDER

Entitlement to a higher initial rating for bilateral hearing 
loss is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


